CCA S32067. On consideration of Appellant’s motion for leave to file a second petition for grant of review, and motion for leave to file the supplement separately, we note that Appellant filed a motion to vacate the decision of the United States Air Force Court of Criminal Appeals with that court on the same date that the instant motions were filed in this Court. Accordingly, it is ordered that said motion for leave to file a second petition for grant of review is hereby denied without prejudice to Appellant’s right to seek review in this Court following the conclusion of the litigation pending in the lower court. See C.A.A.F. R. 19(g), and that said motion for leave to file the supplement separately is hereby denied as moot.